Exhibit 10.59

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into this 31st day of October, 2003, by and among REMINGTON ARMS COMPANY, INC.,
a Delaware corporation (“Remington”); RA FACTORS, INC., a Delaware corporation
(“Factors”; together with Remington, the ”Borrowers” and individually a
“Borrower”); WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
with an office at 191 Peachtree Street, Atlanta, Georgia 30303, in its capacity
as administrative and collateral agent (together with its successors on such
capacity, “Agent”) for various financial institutions (“Lenders”), and Lenders.

 

Recitals:

 

Agent, Lenders and Borrowers are parties to a certain Credit Agreement dated
January 24, 2003; and as amended in the First Amendment to Credit Agreement
dated June 30, 2003 (as at any time amended, the “Credit Agreement”) pursuant to
which Lenders have made certain revolving credit loans to Borrowers.

 

The parties desire to amend the Credit Agreement as hereinafter set forth.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Credit
Agreement.

 

2. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

 

(a) by deleting the definition of “Applicable Margin” in Section 1.1 of the
Credit Agreement its entirety and by substituting in lieu thereof the following:

 

Applicable Margin – a percentage equal to 2.50% for Revolver Loans which are
Euro-Dollar Loans and 1.25% for Revolver Loans which are Base Rate Loans;
provided that, commencing on the first Pricing Adjustment Date by reference to
the immediately preceding Pricing Determination Date and on each Pricing
Adjustment Date thereafter, the Applicable Margin shall be increased or
decreased, based upon the Average Consolidated Funded Debt to EBITDA Ratio as of
such Pricing Determination Date, as set forth in the applicable table below (but
decreased only if on the relevant Pricing Determination Date no Default or Event
of Default exists):

 

1



--------------------------------------------------------------------------------

If the Pricing Determination Date occurs during the Availability Test Period,
then the Applicable Margin shall be determined in accordance with the following
table:

 

Average Consolidated

Funded Debt to EBITDA Ratio

--------------------------------------------------------------------------------

 

Applicable Margin for

Euro-Dollar Loans

--------------------------------------------------------------------------------

 

Applicable Margin for

Base Rate Loans

--------------------------------------------------------------------------------

Greater than 4.75 to 1.00

  3.00%   1.50%

Greater than or equal to 4.25 to 1.00 and less than 4.75 to 1.00

  2.75%   1.25%

Greater than or equal to 3.75 to 1.00 and less than 4.25 to 1.00

  2.50%   1.00%

Greater than or equal to 3.25 to 1.00 and less than 3.75 to 1.00

  2.25%   0.75%

Greater than or equal to 2.75 to 1.00 and less than 3.25 to 1.00

  2.00%   0.50%

Less than 2.75 to 1.00

  1.75%   0.25%

 

If the Pricing Determination Date occurs other than during the Availability Test
Period, then the Applicable Margin shall be determined in accordance with the
following table:

 

Average Consolidated

Funded Debt to EBITDA Ratio

--------------------------------------------------------------------------------

 

Applicable Margin for

Euro-Dollar Loans

--------------------------------------------------------------------------------

 

Applicable Margin for

Base Rate Loans

--------------------------------------------------------------------------------

Greater than or equal to 5.75 to 1.00

  3.50%   1.50%

Greater than or equal to 5.25 to 1.00 and less than 5.75 to 1.00

  3.25%   1.50%

Greater than or equal to 4.75 to 1.00 and less than 5.25 to 1.00

  3.00%   1.50%

Greater than or equal to 4.25 to 1.00 and less than 4.75 to 1.00

  2.75%   1.25%

 

2



--------------------------------------------------------------------------------

Greater than or equal to 3.75 to 1.00 and less than 4.25 to 1.00

  2.50%   1.00%

Greater than or equal to 3.25 to 1.00 and less than 3.75 to 1.00

  2.25%   0.75%

Greater than or equal to 2.75 to 1.00 and less than 3.25 to 1.00

  2.00%   0.50%

Less than 2.75 to 1.00

  1.75%   0.25%

 

Except as set forth in the last sentence hereof, any such increase or reduction
in the Applicable Margin shall be effective on the first day of the Fiscal
Quarter following Agent’s receipt of the applicable financial statements and
corresponding Compliance Certificate (each a “Pricing Adjustment Date”). If the
financial statements and the Compliance Certificate of Borrowers setting forth
the Average Consolidated Funded Debt to EBITDA Ratio are not received by Agent
by the date required pursuant to Section 10.1.3 of this Agreement, the
Applicable Margin shall be determined as if the Average Consolidated Funded Debt
to EBITDA Ratio exceeds (i) 4.75 to 1.00 (if the applicable Pricing
Determination Date occurs during the Availability Test Period) or (ii) 5.75 to
1.00 (if the applicable Pricing Determination Date occurs other than during the
Availability Test Period), in each case until such time as such financial
statements and Compliance Certificate are received and any Event of Default
resulting from a failure to timely deliver such financial statements or
Compliance Certificate is waived in writing by Agent and Lenders in their sole
discretion; provided, however, that nothing herein shall be deemed to prevent
Agent and Lenders from charging interest at the Default Rate for so long as an
Event of Default exists. For the final Fiscal Quarter of any Fiscal Year of
Borrowers, Borrowers may provide the unaudited financial statements of
Borrowers, subject only to absence of footnotes and year-end adjustments, for
the purpose of determining the Applicable Margin, but if, upon delivery of the
annual audited financial statements required to be submitted by Borrowers to
Agent pursuant to Section 10.1.3(i) of this Agreement, Borrowers have not met
the criteria for reduction of the Applicable Margin pursuant to the terms
hereinabove for the final Fiscal Quarter of the Fiscal Year of Borrowers then
ended, then (a) such Applicable Margin reduction shall be terminated and,
effective on the first day of the month following receipt by Agent of such
audited financial statements, the Applicable Margin shall be the Applicable
Margin that would have been in effect if such reduction had not been implemented
based upon the unaudited financial statements of Borrowers for the final Fiscal
Quarter of the Fiscal Year of Borrowers then ended, and (b) Borrowers shall pay
to Agent, for the benefit of the Lenders, on the first day of the month
following receipt by Agent of such audited financial statements, an amount equal
to the difference between the amount of

 

3



--------------------------------------------------------------------------------

interest that would have been paid on the principal amount of the Obligations
using the Applicable Margin determined based upon such audited financial
statements and the amount of interest actually paid during the period in which
the reduction of the Applicable Margin was in effect based upon the unaudited
financial statements for the final Fiscal Quarter of the Fiscal Year of
Borrowers then ended.

 

(b) by deleting the definition of “Consolidated EBITDA” in Section 1.1 of the
Credit Agreement its entirety and by substituting in lieu thereof the following:

 

Consolidated EBITDA – of any Person, for any period, the Consolidated Net Income
of such Person for such period adjusted (i) to exclude the following items of
income or expense to the extent that such items are included in the calculation
of such Consolidated Net Income: (a) Consolidated Interest Expense, (b) any
non-cash expenses and charges, (c) total income tax expense, (d) depreciation
expense, (e) the expense associated with amortization of intangible and other
assets, (f) non-cash provisions for reserves for discontinued operations, (g)
any extraordinary, unusual or non-recurring gains or losses or charges or
credits (without limiting the foregoing, Borrowers may not increase Consolidated
EBITDA for plant closure expenses resulting from management’s election to
temporarily close one or more plants), (h) any gain or loss associated with the
sale or write-down of assets, (i) any gain or loss accounted for by the equity
method of accounting (except in the case of income to the extent of the amount
of cash dividends or cash distributions paid to a Borrower or any Subsidiary by
the entity accounted for by the equity method of accounting) and (j) amounts
paid as permitted dividends that are treated as compensation expense, and (ii)
to include the amount of any cash expenditures for charges previously added back
to the calculation of Consolidated Net Income in prior periods.

 

(c) by inserting the following new defined terms in Section 1.1 of the Credit
Agreement in the proper alphabetical sequence:

 

Availability Test Period – the period commencing on October 31, 2003, and ending
on the Availability Test Period Termination Date.

 

Availability Test Period Termination Date – as defined in Section 10.3.4.

 

Minimum Availability Condition – as defined in Section 10.3.1.

 

Most Recent Covenant Test Period – The period of 4 consecutive Fiscal Quarters
ended on the last day of the Fiscal Quarter for which Agent has most recently
received from Borrowers the financial statements and the Compliance Certificate
required pursuant to Section 10.1.3(ii) of this Agreement.

 

Seasonal Testing Period – as defined in Section 10.3.1.

 

4



--------------------------------------------------------------------------------

(d) by deleting Section 4.1.1(i) of the Credit Agreement in its entirety and by
substituting in lieu thereof the following:

 

4.1.1. Notice of Borrowing.

 

(i) Whenever a Borrower desires to make a Borrowing under Section 2.1 of this
Agreement (other than a Borrowing resulting from a conversion or continuation
pursuant to Section 3.1.2), Remington shall give Agent prior written notice (or
telephonic notice promptly confirmed in writing) of such Borrowing request (a
“Notice of Borrowing”), which shall be in the form of Exhibit D annexed hereto
and signed by an authorized officer of Remington. Such Notice of Borrowing shall
be given by Remington no later than 12:00 noon at the office of Agent designated
by Agent from time to time (a) on the Domestic Business Day of the requested
funding date of such Borrowing, in the case of Base Rate Loans, and (b) at least
3 Euro-Dollar Business Days prior to the requested funding date of such
Borrowing, in the case of Euro-Dollar Loans. Notices received after 12:00 noon
shall be deemed received on the next Domestic Business Day. The Revolver Loans
made by each Lender on the Closing Date shall be made as Base Rate Loans and
thereafter may be made or continued as or converted into Base Rate Loans or
Euro-Dollar Loans. Each Revolver Loan (other than Settlement Loans) requested by
Borrowers after the Closing Date shall be for an amount of $100,000 or integral
multiples of $100,000 in excess of that amount, except for Revolver Loans deemed
requested pursuant to clause (ii) of this Section 4.1.1. Each Notice of
Borrowing (or telephonic notice thereof) shall be irrevocable and shall specify
(a) the principal amount of the Borrowing, (b) the date of Borrowing (which
shall be a Domestic Business Day), (c) whether the Borrowing is to consist of
Base Rate Loans or Euro-Dollar Loans, (d) in the case of Euro-Dollar Loans, the
duration of the Interest Period to be applicable thereto, and (e) the account of
Borrowers to which the proceeds of such Borrowing are to be disbursed. Borrowers
may not request any Euro-Dollar Loans if a Default or Event of Default exists.

 

(e) by deleting Section 8.2.5(ii) of the Credit Agreement in its entirety and by
substituting in lieu thereof the following:

 

(ii) If at any time a Cash Management Event (as defined below) occurs, each
Borrower and each relevant Guarantor shall promptly open a lockbox with Agent
(or at the option of Agent, Agent shall be given exclusive control of the
existing lockbox or lockboxes) (in either case, a “Lockbox”), and Agent shall
notify Wachovia and all other Approved Depositories to remit balances in Deposit
Accounts maintained by them to Agent. Agent agrees not to exercise its exclusive
control over any such Deposit Accounts except after and during the continuance
of a Cash Management Event. Agent also agrees, upon Borrowers’ written request,
to notify Wachovia and all other Approved Depositories to remit

 

5



--------------------------------------------------------------------------------

balances in Deposit Accounts maintained by them to Borrowers after the
occurrence of a Cash Management Reinstatement Event (as defined below), unless a
subsequent Cash Management Event shall occur, whereupon Agent shall notify
Wachovia and all other Approved Depositories to remit balances in Deposit
Accounts maintained by them to Agent. Agent shall remove from all Lockboxes, and
shall deposit to a Collateral Reserve Account promptly after receipt, all cash
and Payment Items received from Account Debtors and all amounts received from
Approved Depositories and, subject to clause (iii) below, Agent shall apply the
proceeds thereof against the Obligations in accordance with the terms of this
Agreement, with remaining collected amounts in each Collateral Reserve Account
to be transferred by Agent to the operating account of a Borrower, provided that
Net Deposition Proceeds shall be held subject to the provisions of Section 5.4.
As used herein, the term “Cash Management Event” shall mean the occurrence or
existence of any of the following events or conditions: (x) Availability on any
date during the Availability Test Period shall be less than $35,000,000 or on
any other date shall be less than $12,500,000 (in either case whether or not
Availability shall thereafter equal or exceed such amount); (y) there shall
occur any event or condition that has had or could reasonably be expected to
have a Material Adverse Effect, as determined in the reasonable judgment of
Agent or the Required Lenders; or (z) an Event of Default shall exist and Agent
or the Required Lenders shall have, in its or their sole discretion, elected to
enforce, collect and receive all amounts owing with respect to the Accounts
and/or other Collateral. As used herein, the term “Cash Management Reinstatement
Event” shall mean the occurrence or existence of the following events or
conditions after a Cash Management Event has occurred: (i) Availability shall
have been not less than (A) $35,000,000 for a period of 120 consecutive days
during the Availability Test Period after the occurrence of a Cash Management
Event, or (B) $17,500,000 for a period of 90 consecutive days at any other time
after the occurrence of a Cash Management Event, and (ii) during such 120-day or
90-day period, as the case may be, no event or condition shall exist which would
constitute a Cash Management Event.

 

(f) by deleting Section 8.4.4 of the Credit Agreement in its entirety and by
substituting in lieu thereof the following:

 

8.4.4. Appraisals. Agent reserves the right, exercisable from time to time
hereafter in Agent’s credit judgment, to require each Borrower and each
Guarantor to obtain, and each Borrower and each Guarantor shall promptly obtain,
at each Borrower’s expense, appraisals or updates to existing appraisals being
obtained in connection with the execution and delivery of this Agreement,
reflecting then current values of the Equipment or Inventory; provided, however,
that unless a Default or Event of Default exists, not more than one such
appraisal annually shall be conducted at Borrowers’ expense. Nothing herein
shall be construed to

 

6



--------------------------------------------------------------------------------

prohibit Agent from obtaining any such appraisal, either directly or through any
Agent Professional, and charging the cost of any such appraisal to Borrowers,
subject to the limitations hereinabove set forth.

 

(g) by inserting the following new sentence at the end of Section 8.5 of the
Credit Agreement:

 

Notwithstanding the foregoing, during the Availability Test Period, Borrowers
shall deliver a Weekly Borrowing Base Certificate on or before the third
Domestic Business Day of each week, in which the Borrowing Base shall be
calculated as of the last day of the immediately preceding week.

 

(h) by deleting Section 10.2.7 of the Credit Agreement in its entirety and by
substituting in lieu thereof the following:

 

10.2.7. Restricted Payments. Declare or make any Restricted Payments except for
(a) Upstream Payments; (b) the Special Distribution, to the extent funded solely
from proceeds of the New Senior Notes and provided that Agent has first received
a Solvency Certificate certifying that each Borrower and each Guarantor is
Solvent at the time of such Special Distribution and after giving effect
thereto; and (c) the reasonable operating expenses of Holding that arise in the
Ordinary Course of Business and the tax obligations of Holding (including
franchise taxes) to the extent related to (A) Borrowers’ operations and not paid
directly by a Borrower as part of the payment of the consolidated tax
obligations of Borrowers, Holding and their Affiliates, or (B) Restricted
Payments received by Holding, provided that the aggregate amount of cash
Distributions made under this clause (c) does not exceed $100,000 in any Fiscal
Year. In addition, Remington and its Subsidiaries may (x) during the
Availability Test Period make cash Distributions to Holding in an amount
sufficient for Holding to pay the accrued and unpaid interest on the $20,000,000
Senior Note A Due 2011 and the $12,891,480.11 Senior Note B Due 2012, each dated
February 12, 2003, and each made by Holding payable to C&D Fund IV, in
accordance with their terms in effect on the date of issuance thereof,
provided,that at the time of such Restricted Payment, and after giving effect
thereto, both the Minimum Availability Condition and each of the conditions to
the making of cash Distributions to Holding described in sub-clauses (i) through
(vi), inclusive, of clause (y) of this Section 10.2.7 is satisfied; and (y) at
any time other than during the Availability Test Period, make cash Distributions
to Holding and repurchases or redemptions of New Senior Notes, provided that, in
each case, at the time of such Restricted Payment, and after giving effect
thereto, each of the following conditions is satisfied: (i) no Default or Event
of Default exists at the time of or after giving effect to any such Restricted
Payment and, after giving effect to the Restricted Payment, no Event of Default
under Section 10.3 is projected to occur as shown in the then current
Projections; (ii) Borrowers give to Agent not less than 10 Business Days prior
written notice of Remington’s intent to make any such Restricted Payment, the
amount thereof and the proposed date of the Restricted

 

7



--------------------------------------------------------------------------------

Payment (which shall in any event not be more than 30 days after the date on
which such notice is given to Agent); (iii) after giving effect to such
Restricted Payment, Borrowers will have total Availability of not less than
$15,000,000 and calculated from Borrowers’ then current projections, Borrowers
will have total Availability of not less than $15,000,000 at any time during the
12-month period immediately following the month in which such Restricted Payment
is to be paid; (iv) the Restricted Payment is not violative of any Applicable
Law relating to Restricted Payments generally; (v) if the aggregate amount of
all cash Restricted Payments paid during the 12-month period prior to the date
of payment of the proposed Restricted Payment when added to the proposed
Restricted Payment exceeds $10,000,000, Borrowers provide Agent with a Solvency
Certificate certifying that each Obligor is Solvent and will remain Solvent
after payment of the proposed Restricted Payment; and (vi) the amount of the
Restricted Payment, when added to the aggregate amount of all other Restricted
Payments after October 1, 2002, does not exceed the sum of (A) 50% of the
aggregate amount of Consolidated Net Income of Borrowers accrued on a cumulative
basis during the period commencing October 1, 2002, and ending on the last day
of the Fiscal Quarter ending immediately prior to the date of the Restricted
Payment for which Agent has received the financial statements required pursuant
to Section 10.1.3(ii), plus (B) $5,000,000.

 

(i) by deleting Section 10.2.13 of the Credit Agreement in its entirety and by
substituting in lieu thereof the following:

 

10.2.13. Acquisitions. Make any Acquisition other than a Permitted Acquisition.
As used herein, the term “Acquisition” shall mean any transaction, or any series
of transactions, by which a Borrower or any of its Subsidiaries directly or
indirectly (a) acquires any ongoing business unit or all or substantially all of
the assets of any Person, whether through the purchase of assets, merger or
otherwise, (b) acquires (in one transaction or as the most recent transaction in
a series of transactions) control of at least a majority in ordinary voting
power of the securities of a corporation which have ordinary voting power for
the election of directors or (c) acquires control of 50% or more ownership
interest in any partnership or joint venture. As used herein, the term
“Permitted Acquisition” shall mean any Acquisition by Remington or any of its
Subsidiaries (other than Factors or Brands) in which each of the following
conditions is satisfied: (1) the business of the Person that is the subject of
the Acquisition is related or substantially similar to the business of Remington
and its Subsidiaries on the date hereof; (2) immediately before and after giving
effect to such Acquisition, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, Borrowers shall have Projected
Availability of not less than $15,000,000 and each Borrower shall be Solvent;
(3) the aggregate consideration (other than common stock and warrants or options
to acquire common stock) paid by Borrowers and/or any of their Subsidiaries
(including the assumption of any Debt) in connection with all such acquisitions
from and

 

8



--------------------------------------------------------------------------------

after the Closing Date does not exceed $7,500,000; (4) in the case of an
Acquisition of all or substantially all of the assets of a Person, there will be
no Liens on any of such assets after the Acquisition other than Permitted Liens;
(5) at least 5 Domestic Business Days before the Acquisition, Borrowers shall
have delivered to Agent (i) a Compliance Certificate for the period of 4 full
Fiscal Quarters immediately preceding such Acquisition (prepared in good faith
and in a manner and using such methodology that is consistent with the most
recent financial statements delivered to Agent pursuant to this Agreement)
giving pro forma effect to the consummation of such Acquisition and evidencing
compliance with the covenants contained in Section 10.3 hereof, and (ii) a
certificate from the chief financial officer of Borrowers and related
projections which demonstrate to the satisfaction of Agent that Borrowers shall
remain in pro-forma compliance with all financial covenants set forth in Section
10.3 of this Agreement and shall satisfy the Minimum Availability Condition
after giving pro forma effect to the consummation of such Acquisition; (6) Agent
shall have received copies of (i) the definitive documents, (ii) lien search
reports, title insurance commitments and environmental assessments, if any,
obtained by or provided to Borrowers, (iii) historical financial statements of
the Person to be acquired, including the audited financial statements for such
Person’s most recently completed fiscal year, certified by its independent
certified public accountants, if any, and (iv) all other financial information,
and such other documents and information of the Person to be acquired, including
related due diligence documents, as Agent may reasonably request; (7) Agent
contemporaneously with the closing of such Acquisition shall have received (i)
such documents and instruments as may be necessary to grant or confirm to Agent
a first priority perfected Lien on and security interest in all of the assets so
acquired, and (ii) if a Person is acquired and not merged into a Borrower and
such Person becomes a Subsidiary other than a Foreign Subsidiary, a guaranty of
the Obligations and a security agreement (together with applicable UCC-1
financing statements) executed by such Person, together with such other
collateral documents and opinions of counsel relating to the validity, legality
and enforceability of the legal documentation described in clauses (i) and (ii)
of this subsection and the creation of a perfected Lien on such assets or Equity
Interests as may be reasonably requested by Agent; and (8) if so requested by
Agent (and Agent shall make such request at the direction of the Required
Lenders), in the case of any Acquisition of Equity Interests, such Equity
Interests shall promptly be pledged to Agent as security for the payment of the
Obligations pursuant to documentation acceptable to Agent; provided, however,
only sixty-five percent (65%) of the Equity Interests of any Foreign Subsidiary
shall be so pledged. If such assets consist of Inventory acquired by Remington
or Accounts acquired by a Borrower that are to be included in the Borrowing Base
simultaneously with the consummation of the Permitted Acquisition, Agent’s
examiners

 

9



--------------------------------------------------------------------------------

shall have completed a field exam and audit of the Person to be acquired, in
scope and with results reasonably acceptable to Agent, or if such field exam and
audit are not conducted prior to the consummation of such Permitted Acquisition,
then any Accounts or Inventory of such Person to be acquired shall not be
included in the Borrowing Base and shall be ineligible for borrowing purposes
until such exam and audit are conducted in scope and with results reasonably
acceptable to Agent.

 

(j) by deleting Section 10.3.1 of the Credit Agreement in its entirety and by
substituting the following in lieu thereof:

 

10.3.1. Consolidated Fixed Charge Coverage Ratio. At any time that the Minimum
Availability Condition is not satisfied, have maintained a Consolidated Fixed
Charge Coverage Ratio for the Most Recent Covenant Test Period of not less than
1.1 to 1.0. As used herein, “Minimum Availability Condition” shall mean, on any
date of determination, Availability of not less than $35,000,000, provided that
(a) Availability may be less than $35,000,000 but not less than $25,000,000 at
any time during a single period of not more than 60 consecutive days during each
Seasonal Testing Period, and (b) other than during the Seasonal Testing Period,
Availability may be less than $35,000,000 but not less than $30,000,000 for any
period of not more than five (5) consecutive Domestic Business Days no more
frequently than once in each Fiscal Quarter. As used herein, “Seasonal Testing
Period” shall mean the period commencing on June 1 and ending on September 30 in
each year. Upon the occurrence of the Availability Test Period Termination Date,
Borrowers’ compliance with this financial covenant shall be determined as set
forth in Section 10.3.4.

 

(k) by deleting Section 10.3.2 of the Credit Agreement in its entirety and by
substituting the following in lieu thereof:

 

10.3.2. Average Consolidated Net Funded Debt to EBITDA Ratio. At any time that
the Minimum Availability Condition is not satisfied, have maintained an Average
Consolidated Net Funded Debt to EBITDA Ratio for the Most Recent Covenant Test
Period of no more than 6.0 to 1.0. Upon the occurrence of the Availability Test
Period Termination Date, Borrowers’ compliance with this financial covenant
shall be determined as set forth in Section 10.3.4.

 

(l) by inserting the following new Sections 10.3.3 and 10.3.4 in the Credit
Agreement following Section 10.3.2:

 

10.3.3. Minimum Consolidated EBITDA. During the Availability Test Period,
maintain a Consolidated EBITDA of not less than the amount set forth below as of
the last day of each Fiscal Quarter

 

10



--------------------------------------------------------------------------------

for the four (4) consecutive Fiscal Quarters ending on the date set forth
opposite such amount:

 

Four (4) Fiscal

Quarters Ending

--------------------------------------------------------------------------------

   Minimum
Amount


--------------------------------------------------------------------------------

December 31, 2003

   $ 34,800,000

March 31, 2004

   $ 31,900,000

June 30, 2004

   $ 30,200,000

September 30, 2004

   $ 30,300,000

December 31, 2004

   $ 38,300,000

March 31, 2005

   $ 41,000,000

June 30, 2005

   $ 41,000,000

September 30, 2005

   $ 43,000,000

December 31, 2005

   $ 45,000,000

 

10.3.4. Termination of Availability Test Period; Compliance with Financial
Covenants Thereafter. The Availability Test Period shall terminate on the sooner
to occur of (i) the date on which written notice is received by Agent from
Borrowers, in which notice Borrowers state their election to terminate the
Availability Test Period, or (ii) March 30, 2006 (the “Availability Test Period
Termination Date”). After the occurrence of the Availability Test Period
Termination Date, Borrowers’ compliance with the financial covenants set forth
in Sections 10.3.1 and 10.3.2 shall be determined as follows:

 

(A) for the Most Recent Covenant Test Period prior to the Availability Test
Period Termination Date, Borrowers shall have maintained a Consolidated Fixed
Charge Coverage Ratio of at least 1.1 to 1.0, and an Average Consolidated Net
Funded Debt to EBITDA Ratio of no more than 6.0 to 1.0.; and

 

(B) on and at all times after the Availability Test Period Termination Date,
Borrowers shall maintain (I) a Consolidated Fixed Charge Coverage Ratio for the
4 consecutive Fiscal Quarters ending on the last day of each Fiscal Quarter of
at least 1.1 to 1.0. and (II) an Average Consolidated Net Funded Debt to EBITDA
Ratio of no more than 6.0 to 1.0.

 

3. Limited Waiver of Default. If at any time prior to December 31, 2003, the
Minimum Availability Condition is not satisfied, Lenders hereby waive any Event
of Default that may occur or exist as a result of the Borrowers’ Average
Consolidated Net Funded Debt to EBITDA Ratio as of September 30, 2003 having
been more than 6.0 to 1.0, but only so long as the Average Consolidated Net
Funded Debt to EBITDA Ratio as of September 30, 2003, did not exceed 7.0 to 1.0.
The foregoing waiver is limited to its express terms and shall not be deemed

 

11



--------------------------------------------------------------------------------

to be a waiver of any other Event of Default or Default which may have existed
on or prior to the date hereof or any Event of Default or Default which may
hereafter arise under any provision of the Credit Agreement or any of the other
Credit Documents. Further, the granting of this waiver shall not be construed as
an agreement or understanding by the Lenders to grant any other waiver or other
accommodation in the future with respect to any provision of the Credit
Agreement or any of the other Credit Documents.

 

4. Consent to Merger of RBC into Remington. Borrowers have requested that Agent
and Lenders consent to a merger, on or before December 31, 2003, of RBC Holding,
Inc., a Delaware corporation (“RBC”), with and into Remington Arms Company,
Inc., a Delaware corporation (“Remington”), with Remington as the surviving
entity of such merger. Borrowers intend that such merger will be given effect as
of January 1, 2003, for Borrowers’ tax purposes. Borrowers represent and warrant
to Agent and Lenders that, after giving effect to such merger and the limited
waiver of Event of Default included in this Amendment, Borrowers shall be in
compliance with all of the terms of the Credit Agreement. In reliance upon the
foregoing, and notwithstanding anything to the contrary contained in any of the
Loan Documents, Agent and each Lender hereby grants its consent to the merger of
RBC with and into Remington, subject to the receipt by Agent of documentation in
form and substance reasonably satisfactory to Agent. In order to reflect such
merger, from and after the date of the effectiveness of such merger, all
references to RBC in the Loan Documents shall mean and be deemed references to
Remington.

 

5. Ratification and Reaffirmation. Each Borrower hereby ratifies and reaffirms
the Obligations, each of the Credit Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Credit Documents.

 

6. Acknowledgments and Stipulations. Each Borrower acknowledges and stipulates
that the Credit Agreement and the other Credit Documents executed by such
Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof, except
as the enforceability thereof may be limited by laws relating to Insolvency
Proceedings or other similar laws of general application affecting the
enforcement of creditors’ rights generally or by general equitable principles;
all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by each Borrower);
the Liens granted by each Borrower in favor of Agent are first priority Liens,
subject only to those Permitted Liens which are expressly permitted by the terms
of the Credit Documents to have priority over the Liens of Agent; and, as of the
close of business on October 29, 2003, the unpaid principal amount of the
Revolver Loans totaled $33,600,000, and the face amount of outstanding Letters
of Credit totaled $3,376,000.

 

7. Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders, to induce Agent and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite corporate action on the part of such Borrower and this Amendment has
been duly executed and delivered by such Borrower; and all of the
representations and warranties made by each Borrower in the Credit Agreement are
true and correct in all material respects on and as of the date hereof after
giving effect to this Amendment (except where such representations and
warranties expressly relate to an earlier date

 

12



--------------------------------------------------------------------------------

in which case such representations and warranties were true and correct in all
material respects as of such earlier date).

 

8. Reference to Credit Agreement. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

 

9. Breach of Amendment. This Amendment shall be part of the Credit Agreement and
a breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

 

10. Amendment Fee; Expenses of Agent and Lenders. In consideration of Agent’s
and Lenders’ willingness to enter into this Amendment and consent to the merger
of RBC into Remington, Borrowers agree to pay to Agent, for the Pro Rata benefit
of Lenders, an amendment fee in the amount of $212,500 in immediately available
funds on the date hereof. Additionally, each Borrower agrees to pay, on demand,
all reasonable costs and expenses incurred by Agent and Lenders in connection
with the preparation, negotiation and execution of this Amendment and any other
Credit Documents executed pursuant hereto, including, without limitation, the
reasonable costs and fees of Agent’s and Lenders’ legal counsel.

 

11. Effectiveness; Governing Law. This Amendment shall be effective upon
execution and delivery by Borrowers and acceptance by Agent and the Required
Lenders (notice of which acceptance is hereby waived), whereupon the same shall
be governed by and construed in accordance with the internal laws of the State
of New York (without giving effect to the conflict of laws principles thereof,
other than Section 5-1401 of the New York General Obligations Law).

 

12. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

13. No Novation, etc.. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement or any of the other Credit Documents, each of which shall remain in
full force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

 

14. Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.

 

15. Further Assurances. Each Borrower agrees to take such further actions as
Agent shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

 

13



--------------------------------------------------------------------------------

16. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

 

17. Release of Claims. To induce Agent and Lenders to enter into this Amendment,
Borrower hereby releases, acquits and forever discharges Agent and Lenders, and
all officers, directors, agents, employees, successors and assigns of Agent and
Lenders, from any and all liabilities, claims, demands, actions or causes of
action of any kind or nature (if there be any), whether absolute or contingent,
disputed or undisputed, at law or in equity, that are known to either Borrower
as of the date of this Amendment, or that either Borrower should have reasonably
known, arising under or in connection with any of the Credit Documents. Each
Borrower represents and warrants to Lender that such Borrower has not
transferred or assigned to any Person any claim that such Borrower ever had or
claimed to have against Agent or any Lender.

 

[Signatures appear on following pages]

 

14



--------------------------------------------------------------------------------

18. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

REMINGTON ARMS COMPANY, INC.

(“Borrower”)

By:   /s/    Mark A. Little          

--------------------------------------------------------------------------------

Title:

  Executive Vice President, Chief Financial Officer and Chief Administrative
Officer

 

RA FACTORS, INC.

(“Borrower”)

By:   /s/     Mark A. Little          

--------------------------------------------------------------------------------

Title:

  President

 

WACHOVIA BANK,

NATIONAL ASSOCIATION, as Agent and Lender

By:   /s/    Brian O’Fallon          

--------------------------------------------------------------------------------

Title:

  Director

 

 

[Signatures continued on next page]

 

15



--------------------------------------------------------------------------------

FLEET CAPITAL CORPORATION,

as Lender

By:   /s/    Kristina T. Lee          

--------------------------------------------------------------------------------

Title:

  Vice President

 

NATIONAL CITY COMMERCIAL

FINANCE, INC., as Lender

By:   /s/    William E. Welsh, Jr.          

--------------------------------------------------------------------------------

Title:

  Officer

 

HSBC BANK USA, as Lender

By:   /s/    Stephen J. Gorczynski          

--------------------------------------------------------------------------------

Title:

  First Vice President

 

MANUFACTURERS AND TRADERS

TRUST COMPANY, as Lender

By:   /s/    Timothy P. McDevitt          

--------------------------------------------------------------------------------

Title:

  Vice President

 

 

16



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

 

Each of the undersigned guarantors of the Obligations of Borrowers at any time
owing to Agent and Lenders hereby (i) acknowledges receipt of a copy of the
foregoing Second Amendment to Credit Agreement; (ii) consents to each Borrower’s
execution and delivery thereof; and (iii) affirms that nothing contained therein
shall modify in any respect whatsoever its respective guaranty of the
Obligations and reaffirms that such guaranty is and shall remain in full force
and effect.

 

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation as of the date of such Second Amendment to Credit Agreement.

 

RBC HOLDING, INC. By:   /s/    Mark A. Little          

--------------------------------------------------------------------------------

Title:

  Vice President

 

RA BRANDS, L.L.C.

By:   /s/    Mark A. Little          

--------------------------------------------------------------------------------

Title:

  Vice President

 

 

17